Citation Nr: 0104710	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder, to include Muscle Group 
III atrophy, arthritis, and loss of motion, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

Concerning the veteran's claim, the Board notes that the 
veteran was most recently examined in March 1999.  Review of 
the examination report shows that it does not appear that the 
medical professional who conducted the examination, in this 
instance, a certified physician assistant, had access to the 
veteran's claims folder, which, includes the veteran's 
service medical records as well as postservice medical 
treatment records.  In addition, review of the "exam 
worksheet," which shows that the examination was ordered in 
February 1999, indicates that the claims file was not 
designated to be needed for the scheduled examination of the 
veteran's service-connected right shoulder.  The Board notes 
that such a medical examination should "take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes").  It is additionally noted that in 
Crawford v. Brown, 5 Vet. App. 33, 36 (1993), in which the 
claimant sought an increased rating for a service-connected 
psychiatric disability and was examined by a VA physician who 
did not review the claimant's prior medical records, the 
United States Court of Appeals for Veterans Claims (Court) 
concluded that the evidence before the Board was 
"inadequate" and remanded the case with instruction to 
conduct a new examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the veteran's disability will be a fully informed one."  
Review of medical history was significant in this increased 
rating case so that the current state of the conditions could 
be viewed in the context of the progression of the 
disabilities at earlier stages.  See VAOPGCPREC 20-95 (July 
14, 1995).  

The report of the above-mentioned March 1999 VA examination, 
shown to have been orthopedic in nature, shows that the 
veteran reported suffering a shrapnel wound of his right 
shoulder which caused a fracture of the humerus.  The veteran 
complained of a constant dull ache in his right shoulder, 
which increased with any attempted range of motion.  He also 
complained of significantly decreased range of shoulder 
motion.  Examination showed decreased swing of the right arm 
with ambulation, and muscle atrophy over the right deltoid, 
biceps, and triceps muscles.  Mild swelling over the right 
hand and forehand was also noted.  Additionally, scarring was 
also documented.  The diagnosis was status post shrapnel 
injury of the right shoulder, with chronic pain syndrome, 
significantly decreased range of motion and weakness, and 
cosmetic deformity.  

The Board points out that in rating a disorder it must be 
kept in mind that "[t]he evaluation of the same disability 
under various diagnoses is to be avoided . . . . Both the use 
of the manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided."  See 38 C.F.R. 
§ 4.14 (2000).  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  It is possible, though, "for a veteran to have 
separate and distinct manifestations" from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  As such, in this 
instance, the veteran, upon re-examination, should be 
evaluated to determine if an additional separate rating is 
warranted for his right shoulder scarring.

The Board observes that the veteran's representative as part 
of a VA Form 646, Statement of Accredited Representation in 
Appealed Case, dated in January 2000, argues that the 
veteran's right shoulder disability has worsened to the point 
where he is basically unable to use his right arm.  The 
representative also argues that a higher rating may be for 
application based upon, essentially, the fact that the 
veteran's loss of right shoulder range of motion was due to 
ankylosis.  To this, it is noted that ankylosis is defined as 
stiffening or fixation of a joint as the result of a disease 
process.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing 
Stedman's Medical Dictionary 87 (25th Ed.)).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citation omitted).  Review of the above-
cited March 1999 VA examination shows that the veteran was 
able to, albeit, to a limited degree, move his right 
shoulder.  Therefore, his right shoulder is clearly not 
ankylosed.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional VA and private medical 
providers who have treated him for his 
right shoulder from February 1999 to the 
present.  After securing any necessary 
release, the RO should attempt to obtain 
records of any treatment identified by 
the veteran.  All records obtained should 
be added to the claims folder. 

2.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected right shoulder 
disability.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The right shoulder should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the shoulder.  
Additionally, the examiner should be 
requested to determine whether the right 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the right shoulder is used 
repeatedly over a period of time.  

The examiner should also note all scars 
associated with the residuals of the 
service-connected right shoulder injury.  
The size and location of the scars should 
each be indicated.  With respect to each 
scar, the examiner should note whether 
each is tender or painful on objective 
demonstration or poorly nourished with 
repeated ulceration.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra, at 124; Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  Subsequently, the RO determine 
whether an increased rating is warranted 
for the veteran's service-connected right 
shoulder disability.  Consideration 
should also be given as to whether 
separate ratings are warranted for 
additional scars.  See Estaban, supra.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


